Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Chien on November 9, 2021.
	On line 10-11 of claim 7, the phrase “detecting whether the analyte is present in the urine sample based on whether or not the first intensity of color is less than the second intensity of color;” was changed to:
-- detecting the analyte in the urine sample when the first intensity of color is less than the second intensity of color;--.
	On lines 9-10 of claim 10, the phrase “detecting that the analyte is present in the first urine sample based on the first intensity of color being less than the second intensity of color;” was changed to:
-- detecting that the analyte is present in the first urine sample when the first intensity of color is less than the second intensity of color;--.
	On lines 18-19 of claim 10, the phrase “detecting that the analyte is not present in the second urine sample based on the third intensity of color being equal to or within a threshold range of the first intensity of color;” was changed to:
-- detecting that the analyte is not present in the second urine sample when the third intensity of color is equal to or within a threshold range of the first intensity of color;--.
	On lines 27-28 of claim 10, the phrase “detecting that ascorbic acid is present in the third urine sample based on the fourth intensity of color being less than the first intensity of color” was changed to:
-- detecting that ascorbic  acid is present in the third urine sample when the fourth intensity of color is less than the first intensity of color--.
	On line 3 of the abstract, the word “comprising” was changed to –including--.
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/344,152 is being allowed since the closest prior art to Morris et al (US 4,141,688) and Albarella et al (US 5,079,140) fail to teach or fairly suggest a method of detecting ascorbic acid in a urine sample by contacting a urine sample with a test strip comprising a reagent pad that includes one or more compounds configured to react with an analyte such as glucose or blood in a urine sample and thereby produce a change in intensity of color on the reagent pad, detecting that the analyte is present in the urine sample when the intensity of color on the reagent pad after contacting with the urine sample is greater than the intensity of color on the reagent pad before the contacting, and detecting that ascorbic acid is present in the urine sample when the intensity of color on the reagent pad after the contacting with the urine sample is less than the intensity of color on the reagent pad before the contacting. The closest prior art references to Morris et al and Albarella et al fail to teach or fairly suggest using the same reagent pad on a test strip to detect both an analyte such as glucose or blood in a urine sample based upon an increase in color intensity of the reagent pad after contact with the urine sample relative to before contact, and ascorbic acid in the urine sample based upon a decrease in color intensity of the reagent pad after contact with the urine sample relative to before contact.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 9, 2021